OPINION — AG — SINCE SAID RESOLUTION DOES NOT EXCEPT ANY PARTICULAR TYPE COURT FROM THE OPERATION OF ITS PROVISIONS, IT IS NECESSARY ONLY THAT  A GIVEN COURT HAVE JURISDICTION TO COLLECT FINES OR FORFEIT BONDS IN CONNECTION WITH VIOLATIONS OF THE STATE MOTOR VEHICLE CODE OR CITY ORDINANCES RELATING TO THE OPERATION OF MOTOR VEHICLES. IF THE MUNICIPAL COURTS MENTIONED BY YOU HAVE SUCH JURISDICTION, THEN THEY ARE GOVERNED BY THE PROVISIONS OF SENATE JOINT RESOLUTION NO. 24, SPECIFICALLY SECTION 9, QUOTED ABOVE, REGARDLESS OF WHETHER OR NOT THEY ARE COURTS OF RECORD. (CHARLES OWENS)